McLaughlin, J.
(dissenting):
I think chapter 742 of the Laws of 1900 is constitutional. Whatever power the court has over the subject of divorces, including the power to award alimony, is derived from the Legislature, and that body can at its pleasure increase or diminish the power thus given. (Walker v. Walker, 155 N. Y. 77.) Nor can alimony which has not by the terms of the decree become payable be considered property in the sense in which that term is generally understood. I am also of the opinion that the court very properly, under the facts presented, reduced the alimony here awardéd from $4,000 to $3,000 per year. Whatever may be said as to the obligation resting upon a husband to support his wife and as to the propriety of the court in case of a divorce making suitable provision to that end, it has no application here. The award in this case was made to the wife. She has again married and immediately upon her marriage to her present husband she ceased to be in every sense the defendant’s wife; lienee, the reason which existed when the alimony *271was awarded and which solely induced the court to grant it, also ceased. (Wetmore v. Wetmore, 162 N. Y. 503.) In contracting that marriage she became the wife of another man, with whom she is now living, and presumably he is discharging the legal and moral obligation which rests upon him, viz., to support her. According to the moral code, which is universally recognized in civilized countries, one man is not permitted to support another man’s wife. It is antagonistic to the marriage relation, ought not to be sanctioned by the parties themselves, and if so, ought to be and is condemned by public sentiment in every case, so far as I am aware, unless supported by a decree of the court, and in my opinion the court should not sanction an act of this kind which otherwise would be universally condemned. Where a wife has been awarded alimony for her support, the payment of the same, in case of her remarriage, should immediately terminate. Substantially the same argument as here made was made in Wetmore v. Wetmore (supra), but the court held that upon the husband 'showing that by reason of a change in his financial condition he was unable to pay the award originally made, the Special Term correctly reduced the amount awarded.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.